Citation Nr: 1809725	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1978, with three tours of duty in the Republic of Vietnam.  The Veteran was awarded the Combat Infantryman Badge.  The Veteran died in November 1990 and the Appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating and administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death and nonservice-connected benefits.  Jurisdiction has since transferred to the RO in Roanoke, Virginia.  See, e.g., September 2015 VA Form 8.   

The Appellant requested a hearing before the Board.  See May 2014 VA Form 9.    However, in December 2017, the Appellant's representative submitted a statement indicating she wished to withdraw her hearing request.  Accordingly, the Appellant's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

Since the Agency of Original Jurisdiction (AOJ) issued the March 2014 statement of the case, the Appellant has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.




FINDINGS OF FACT

1.  A June 1997 rating decision denied service connection for the cause of the Veteran's death due to herbicide exposure based on a lack of nexus between the Veteran's multiform glioblastoma (MGB) and military service.  That same month, VA notified the Appellant of that decision.  The Appellant did not perfect an appeal of this decision nor did she submit new and material evidence to substantiate the claim. 

2.  Since the June 1997 rating decision, the Appellant has submitted information regarding a nexus between the Veteran's cause of death and herbicide agent exposure.   This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran's military service included three tours of duty in the Republic of Vietnam, and he is presumed to have been exposed to herbicide agents therein.

4.  The Veteran died in November 1990.

5.  The Veteran's death certificate lists respiratory depression and malignant brain tumor as the immediate causes of death.

6.  The evidence of record is at least in equipoise as to whether the Veteran's malignant brain tumor was etiologically related to his in-service herbicide agent exposure.

7.  The award of service-connected compensation for the cause of the Veteran's death in the present decision renders the Appellant's death pension claim moot.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, which denied entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The additional evidence received since the June 1997 rating decision is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017)

3.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2017)

4.  The claim for entitlement to nonservice-connected pension benefits is dismissed.  38 U.S.C. § 1541 (2012); 38 C.F.R. § 3.3 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.




II.  New and Material Evidence

In this case, the Appellant asserts that the Veteran's cause of death should be service-connected, thus, entitling her to dependency and indemnity compensation (DIC).  See September 2011 VA Form 21-534.  

In October 1995, the Appellant filed a service connection for the cause of the Veteran's death claim.  See October 1995 statement.  In a June 1997 rating decision, the RO denied the Appellant's claim because "[t]he cause of death recorded as: [MGB.]  Service connection for the cause of the [V]eteran's death due to herbicide exposure is denied since evidence fails to show that it was related to military service."  See June 1997 rating decision.  The Appellant was required to file a notice of disagreement (NOD) within one year from the date the June 1997 rating decision was mailed.  See 38 U.S.C. § 7105(b)(1).  The Appellant did not do so; as such, the June 1997 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. § 7105(c).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Appellant's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the June 1997 rating decision, the record consisted of the Veteran's service treatment records, informal claims, private treatment records, VA medical opinions, and a private medical opinion.    

Since then, the Appellant submitted a detailed private medical opinion from an oncologist who links the Veteran's MGB to herbicide agent exposure and discusses new medical research unavailable to previous examiners.  See October 2016 Dr. MK medical opinion.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death and warrants reopening of that claim.  

III.  Service Connection for the Cause of the Veteran's Death

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  Unlike with accrued benefits claims, all evidence of record, including that added to the file after the Veteran's death, may be considered.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  
38 U.S.C. § 1310; 38 C.F.R. § 3.312(b)-(c).

At the time of his death, the Veteran was not service-connected for any disability.  His death certificate lists respiratory depression and malignant brain tumor as the immediate causes of death.  VA has conceded that the Veteran's malignant brain tumor, or MGB, caused the Veteran's death.  See June 1997 rating decision.  Here, the Appellant asserts that the Veteran's MGB was directly related to service because of his herbicide agent exposure in Vietnam.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2017).  In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which include ischemic heart disease and atherosclerotic cardiovascular disease.  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran served three tours of duty in Vietnam: from February 14, 1963 to August 9, 1963, January 10, 1964 to December 2, 1964, and January 17, 1971 to January 10, 1972.  See Military Personnel Record.  Over the course of almost two and a half years, his duties brought him into the jungle; further, the Veteran was awarded a Combat Infantryman Badge.  From May to September 1971, a performance report notes that he "participated in numerous combat operations displaying a thorough grasp of tactics and personal courage."  In a March 1990 treatment screening, the Veteran confirmed being assigned to locations where spraying had taken place and even described how he had used "hand sprayers" to defoliate perimeters and mine fields while in Vietnam.  See March 1990 Agent Orange Screening in New Mexico VA Health Care Systems Records.  Hence, the Board concedes exposure to herbicide agent.

As such, the crux of this case centers on whether the Veteran's MGB was caused or aggravated by herbicide agent exposure.  The Veteran submitted an opinion by an attending oncologist to attempt to answer this question.  The oncologist opined that it is more likely than not that the Veteran's extensive herbicide exposure caused or aggravated his risk for MGB, and that there is no rationale to attribute the Veteran's MGB to social or occupational risk factors.  See December 2016 Dr. MK medical opinion.  Dr. MK based his opinion on a review of the C-file as sent to him, the Veteran's service records, and on peer-reviewed, published medical literature that he considered pertinent to the case.  

Dr. MK reasoned that published epidemiology studies suggest that dioxin-based herbicides are linked to brain cancers, including MGB.  First, he notes that "[b]ecause gliomas are relatively rare, there is unlikely to be high-quality epidemiologic evidence directly linking Veterans' Agent Orange (AO) exposure to gliomas.  However, there are a limited number of studies linking herbicides and dioxins to gliomas in non-military settings."  See December 2016 Dr. MK medical opinion.  After summarizing several studies linking gliomas to herbicide agents, Dr. MK further reasoned that "there is strong laboratory evidence that supports dioxin-based causation of [MGB].  Molecular studies show that AO activates the aryl hydrocarbon receptor (AhR), which is an oncogenic regulator (Feng et al. 2013)."  Id.  Then, after citing medical literature, the examiner concluded that dioxin activates a molecular program that is highly prone to promoting cancer in glial cells.  Ultimately, Dr. MK concludes that, together, the epidemiology and scientific evidence indicate that it is more likely than not that AO contributes to glioblastoma pathogenesis, and that AO contributed to the Veteran's MGB.

Dr. MK then discussed possible risk factors associated with MGB, including prior therapeutic radiation, decreased susceptibility to allergy, and certain single nucleotide polymorphisms in genes.  He reasoned that the Veteran did not demonstrate additional risk factors beyond AO exposure that should have predisposed him to MGB.  Further, he found it significant that while the Veteran was diagnosed at age 48, the median age for MGB diagnosis is in the early-to-mid 60s.  Id.  He also found it relevant that the AO screening document from March 1990 noted that while in Vietnam, the Veteran consumed local food and water and used hand sprayers for defoliation of perimeters and minefields.  Id.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). 

The Board finds Dr. MK's opinion probative in this particular case, as it is based on a thorough review of the Veteran's claim file, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In contrast, while the record contains VA opinions authored over twenty years ago, no examiner opines on the etiology of the Veteran's brain cancer.  Therefore, the probative evidence of record is at least in equipoise as to whether the Veteran's MGB was caused by or otherwise etiologically related to his exposure to herbicide agent during service.  Resolving all doubt in favor of the Appellant, the Board finds that Veteran's MGB was related to service and should be service-connected.  38 C.F.R. § 3.303 (2017).  Therefore, the Board finds that service connection for the cause of the Veteran's death is warranted.   38 C.F.R. § 3.312 (2017). 






IV.  Nonservice-Connected Death Pension

Death pension is available to the surviving spouse of a veteran because of his/her nonservice-connected death, as long as the veteran served for the required period of time during wartime, subject to certain income limitations.  38 U.S.C. §§ 101, 1521(j), 1541 (2012); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2017).

A threshold consideration for entitlement to any type of death pension is that the veteran's death is found to be nonservice-connected.  38 C.F.R. § 3.3(b)(4).  In the present case, benefits have been granted based upon the award of service connection for the cause of the Veteran's death.  The grant of service connection for the cause of the Veteran's death provides the greater award.  38 U.S.C. §§ 1311, 1541 (2012).

In light of the grant service connection for the cause of the Veteran's death, the claim of entitlement to nonservice-connected death pension benefits under 
38 U.S.C. § 1541 is moot, and the claim is therefore dismissed.














ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the awards of monetary benefits.  

Entitlement to nonservice-connected death pension benefits is dismissed.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


